Adams, Ch. J.
The facts appear to be that in 1879 the railroad and embankment complained of were constructed in the street in front of the lot in question by leave of the town council, but without any condemnation proceedings. ■
The plaintiff acquired title about four years subsequent thereto.
The legal question involved was determined in the case of Pratt v. Des Moines N. W. R’y Co., ante, p. 249. Following the ruling in that case, we have to say that the plaintiff cannot recover, and the judgment must be
REVERSED.